



Exhibit 10.7
FORM OF STOCK APPRECIATION RIGHTS AGREEMENT FOR THE MARRIOTT INTERNATIONAL, INC.
STOCK AND CASH INCENTIVE PLAN

--------------------------------------------------------------------------------

THIS AGREEMENT (the “Agreement”) is entered into on <<GRANT DATE>> (the “Award
Date”) by MARRIOTT INTERNATIONAL, INC. (the “Company”) and <<PARTICIPANT NAME>>
(“Employee”).
WITNESSETH:
WHEREAS, the Company maintains the Marriott International, Inc. Stock and Cash
Incentive Plan, as amended (the “Plan”); and
WHEREAS, the Company wishes to award to designated employees certain stock
appreciation right awards (“SARs” or “Awards”) as provided in Article 6 of the
Plan; and
WHEREAS, Employee has been approved by the Compensation Policy Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) to receive an
award of SARs under the Plan;
NOW, THEREFORE, it is agreed as follows:
1. Employee Acknowledgment. Employee has been provided with, and hereby
acknowledges receipt of, a Prospectus for the Plan, which contains, among other
things, a detailed description of the SAR provisions of the Plan. Employee
further acknowledges that he has read the Prospectus, the Plan and this
Agreement (including the Country-Specific Addendum), and that Employee
understands the provisions thereof.
2. Incorporation of Plan and Interpretation. The provisions of the Plan are
incorporated herein by reference and form an integral part of this Agreement.
Except as otherwise set forth herein, capitalized terms used herein shall have
the meanings given to them in the Plan. In the event of any inconsistency
between this Agreement and the Plan, the terms of the Plan shall govern. A copy
of the Plan is available from the Compensation Department of the Company upon
request. All decisions and interpretations made by the Committee or its delegate
with regard to any question arising hereunder or under the Plan shall be binding
and conclusive.
3. Grant of SARs. The Company hereby grants to Employee as of the Award Date
SARs on <<QTY GRANTED>> shares of the Company's Class A Common Stock (the "SAR
Shares"), subject to the terms and conditions of the Plan and Employee’s
acceptance of this Agreement. Under this Agreement, upon satisfying the
conditions for exercising SARs as set forth in paragraphs 5 and 6 below,
Employee shall receive a number of shares of Class A Common Stock of the Company
equal to the number of SAR Shares that are being exercised under such SARs
multiplied by the quotient of (a) the Final Value minus the Base Value, divided
by (b) the Final Value.
4. Base Value and Final Value. Subject to Paragraph 12 hereof, the Base Value
per share of the SAR Shares is <<GRANT PRICE>> and the Final Value is the Fair
Market Value of a share of Class A Common Stock of the Company as of the date
the SARs are exercised.
5. Waiting Period and Exercise Dates. The SAR Shares may not be exercised during
the one-year period following the Award Date (the "waiting period"). Following
the waiting period, the SAR Shares may be exercised in accordance with the
following schedule: <<PERCENTAGE>> of the SAR Shares commencing on each of the
<<DATES>>. To the extent that the SARs are not exercised by Employee when they
become initially exercisable, the SARs shall not expire but shall be carried
forward and shall be exercisable at any time thereafter; provided, however, that
the SARs shall not be exercisable after the expiration of ten (10) years from
the Award Date (the "Final Expiration Date") or sooner as set forth in paragraph
9. Exercise of the SARs shall not be dependent upon the prior or sequential
exercise of any other SARs heretofore granted to Employee by the Company. Except
as provided in Article 6 of the Plan and paragraph 9 below, the SARs may not be
exercised at any time unless Employee shall then be an employee of the Company.
6. Method of Exercising SARs. To exercise the SARs, the person entitled to
exercise the SARs must provide a signed written notice or the equivalent to the
Company or its designee, as prescribed in the administrative procedures of the
Plan, stating the number of SAR Shares with respect to which the SARs are being
exercised. The SARs may be exercised by (a) making provision for the
satisfaction of the applicable withholding taxes, and (b) an undertaking to
furnish and execute such documents as the Company deems necessary (i) to
evidence such exercise, and (ii) to determine whether registration is then
required to comply with the Securities Act of 1933 or any other law. Upon
satisfying the conditions for exercise including the





--------------------------------------------------------------------------------





provision for the satisfaction of the withholding taxes, the Company shall
provide confirmation from the Plan record keeper that the transfer agent for the
common stock of the Company is holding shares for the account of such person in
a certificateless account. The exercise of the SARs may be made by any other
means that the Committee determines to be consistent with the Plan’s purpose and
applicable law. As a condition to the grant, vesting, exercise and settlement of
this Award and as set forth in Section 18 of the Plan, Employee hereby agrees to
make adequate provision for the satisfaction of (and will indemnify the Company
and any Subsidiary or affiliate for) any applicable taxes or tax withholdings,
social contributions, required deductions, or other payments, if any
(“Tax-Related Items”), which arise upon the grant, vesting, exercise or
settlement of this Award, ownership or disposition of the SAR Shares, receipt of
dividends, if any, or otherwise in connection with this Award or the SAR Shares,
including, if applicable, hypothetical tax obligations imposed under any
expatriate tax policy maintained by the Company. Regardless of any action the
Company or any Subsidiary or affiliate takes with respect to any or all
applicable Tax-Related Items, Employee acknowledges and agrees that the ultimate
liability for all Tax-Related Items is and remains Employee’s responsibility and
may exceed any amount actually withheld by the Company or any Subsidiary or
affiliate. Employee further acknowledges and agrees that Employee is solely
responsible for filing all relevant documentation that may be required in
relation to this Award or any Tax-Related Items other than filings or
documentation that is the specific obligation of the Company or any Subsidiary
or affiliate pursuant to applicable law, such as but not limited to personal
income tax returns or reporting statements in relation to the grant, vesting,
exercise or settlement of this Award, the holding of SAR Shares or any bank or
brokerage account, the subsequent sale of SAR Shares, and the receipt of any
dividends. Employee further acknowledges that the Company makes no
representations or undertakings regarding the treatment of any Tax-Related Items
and does not commit to and is under no obligation to structure the terms or any
aspect of the Award to reduce or eliminate Employee’s liability for Tax-Related
Items or achieve any particular tax result. Employee also understands that
applicable laws may require varying SAR Share or Award valuation methods for
purposes of calculating Tax-Related Items, and the Company assumes no
responsibility or liability in relation to any such valuation or for any
calculation or reporting of income or Tax-Related Items that may be required of
Employee under applicable laws. Further, if Employee has become subject to
Tax-Related Items in more than one jurisdiction, Employee acknowledges that the
Company or any Subsidiary or affiliate may be required to withhold or account
for Tax-Related Items in more than one jurisdiction.
7. Rights as a Shareholder. Employee shall have no rights as a shareholder with
respect to any SAR Shares covered by the SARs granted hereby until the date of
acquisition by Employee of such SAR Shares. No adjustment shall be made for
dividends or other rights for which the record date is prior to such date.
8. Non‑Assignability. The SARs shall not be assignable or transferable by
Employee except by will or by the laws of descent and distribution. During
Employee's lifetime, the SARs may be exercised only by Employee or, in the event
of incompetence, by Employee's legally appointed guardian.
9. Effect of Termination of Employment or Death/Disability. If Employee goes on
leave of absence for a period of greater than twelve months (except a leave of
absence approved by the Board or the Committee) or ceases to be an employee of
the Company for any reason except death or Disability, the portion of the SARs
which is unexercisable on the date on which Employee ceased to be an Employee or
has been on a leave of absence for over twelve months (except a leave of absence
approved by the Board or Committee) shall expire on such date and any
unexercised portion of the SARs which was otherwise exercisable on such date
shall expire at the earlier of (i) the Final Expiration Date, or (ii) three
months from such date, except in the case of an Employee who is an "Approved
Retiree" as defined below. If Employee is an Approved Retiree, then the SARs
shall remain eligible to become exercisable in accordance with the schedule set
forth in paragraph 5, provided that such SARs shall expire upon the soonest to
occur of (i) the Final Expiration Date, (ii) five years from the date of
retirement, or (iii) with respect to SARs granted less than one year before the
date the Approved Retiree retires, such retirement date, except not with respect
to that portion of the SARs equal to the number of such shares multiplied by the
ratio of (a) the number of days between the Award Date and the retirement date
inclusive, over (b) the number of days in the twelve (12) month period following
the Award Date. In the event of the death or Disability of Employee without
Approved Retiree status during the three (3) month period following termination
of employment (other than due to death) or a leave of absence over twelve (12)
months (except a leave of absence approved by the Board or Committee), the SARs
shall be exercisable by Employee or Employee's personal representative, heirs or
legatees to the same extent and during the same period that Employee could have
exercised the SAR if Employee had not died or experienced a Disability. In the
event of the death or Disability of Employee while an employee of the Company or
while an Approved Retiree, the SAR (if the waiting period has elapsed) shall be
exercisable in its entirety by Employee (or, if applicable, Employee's personal
representatives, heirs or legatees) at any time prior to the expiration of one
year from the date of the death or Disability of Employee, but in no event after
the Final Expiration Date. For purposes of this Agreement, an “Approved Retiree”
is any SAR holder who (i) retires from employment with the Company with the
specific approval of the Committee (or its delegate) on or after such date on
which the SAR holder has attained age 55 and completed 10 Years of Service, and
(ii) has entered into and has not breached an agreement to refrain from Engaging
in Competition in form and substance satisfactory to the Committee. If the
Committee (or its delegate) subsequently determines, in its sole discretion,
that an Approved Retiree has violated the provisions of the agreement to refrain
from Engaging in Competition, or





--------------------------------------------------------------------------------





has engaged in willful acts or omissions or acts or omissions of gross
negligence that are or potentially are injurious to the Company’s operations,
financial condition or business reputation, such Approved Retiree shall have
ninety (90) days from the date of such finding within which to exercise any SARs
or portions thereof which are exercisable on such date, and any SARs or portions
thereof which are not exercised within such ninety (90) day period shall expire
and any SARs or portion thereof which are not exercisable on such date shall be
cancelled on such date. As used in this paragraph 9, the term “Company” shall
include the Company and its Subsidiaries.
9A. Non-Solicitation. In consideration of good and valuable consideration in the
form of the SAR Awards granted herein to which Employee is not otherwise
entitled, the receipt and sufficiency of which are hereby acknowledged, and in
recognition of the Company’s legitimate purpose of avoiding for limited times
competition from persons whom the Company has trained and/or given experience,
Employee agrees that during the period beginning on the Award Date and ending
one year following his termination of employment with the Company, whether such
termination of employment is voluntary or involuntary or with or without cause,
he will not, on his own behalf or as a partner, officer, director, employee,
agent, or consultant of any other person or entity, directly or indirectly
contact, solicit or induce (or attempt to solicit or induce) any employee of the
Company to leave their employment with the Company or consider employment with
any other person or entity. Employee and the Company agree that any breach by
Employee of the non-solicitation obligation under this paragraph will cause the
Company immediate, material and irreparable injury and damage, and there is no
adequate remedy at law for such breach. Accordingly, in the event of such
breach, in addition to any other remedies it may have at law or in equity, the
Company shall be entitled immediately to seek enforcement of this Agreement in a
court of competent jurisdiction by means of a decree of specific performance, an
injunction without the posting of a bond or the requirement of any other
guarantee, any other form of equitable relief, and/or liquidated damages in the
amount of one hundred fifty percent (150%) of the Fair Market Value of the
Awards granted hereunder as of the Award Date, and the Company is entitled to
recover from Employee the costs and attorneys’ fees it incurs to recover under
or enforce this Agreement. This provision is not a waiver of any other rights
that the Company may have under this Agreement, including the right to receive
money damages. As used in this paragraph 9A, the term “Company” shall include
the Company and its Subsidiaries.
10. Consent. By executing this Agreement, Employee consents to the collection,
maintenance and processing of Employee’s personal information (such as
Employee’s name, home address, home telephone number and email address, social
security number, assets and income information, birth date, hire date,
termination date, other employment information, citizenship, marital status) by
the Company and the Company’s service providers for the purposes of (i)
administering the Plan (including ensuring that the conditions of transfer are
satisfied from the Award Date through the exercise date), (ii) providing
Employee with services in connection with Employee’s participation in the Plan,
and (iii) meeting legal and regulatory requirements (“Permitted Purposes”).
Employee’s personal information will not be processed for longer than is
necessary for such Permitted Purposes. Employee’s personal information is
collected from the following sources:
a.
from this Agreement, investor questionnaires or other forms that Employee
submits to the Company or contracts that Employee enters into with the Company;

b.
from Employee’s transactions with the Company, the Company’s affiliates and
service providers;

c.
from Employee’s employment records with the Company; and

d.
from meetings, telephone conversations and other communications with Employee.

In addition, Employee further consents to the Company disclosing Employee’s
personal information to the Company’s third party service providers and
affiliates and other entities in connection with the services the Company
provides related to Employee’s participation in the Plan, including:
a.
financial service providers, such as broker-dealers, custodians, banks and
others used to finance or facilitate transactions by, or operations of, the
Plan;

b.
other service providers to the Plan, such as accounting, legal, or tax
preparation services;

c.
regulatory authorities; and

d.
transfer agents, portfolio companies, brokerage firms and the like, in
connection with distributions to Plan participants.

Where Employee’s personal information is provided to such third parties, the
Company requires (to the extent permitted by applicable law) that such parties
agree to process Employee’s personal information in accordance with the
Company’s instructions.







--------------------------------------------------------------------------------





Employee’s personal information is maintained on the Company’s networks and the
networks of the Company’s service providers, which may be in the United States
or other countries other than the country in which this Award was granted.
Employee acknowledges and agrees that the transfer of Employee’s personal
information to the United States or other countries other than the country in
which this Award was granted is necessary for the Permitted Purposes. To the
extent (if any) that the provisions of the European Union’s Data Protection
Directive (Directive 95/46/EC of the European Parliament and of the Council)
and/or applicable national legislation derived from such Directive apply, then
by executing this Agreement Employee expressly consents to the transfer of
Employee’s personal information outside of the European Economic Area. Employee
may access Employee’s personal information to verify its accuracy, update
Employee’s personal information and/or request a copy of Employee’s personal
information by contacting Employee’s local Human Resources representative.
Employee may obtain account transaction information online or by contacting the
Plan record keeper as described in the Plan enrollment materials. By accepting
the terms of this Agreement, Employee further agrees to the same terms with
respect to other Awards Employee received in any prior year under the Plan.
11. No Additional Rights. Benefits under this Plan are not guaranteed. The grant
of Awards is a one-time benefit and does not create any contractual or other
right or claim to any future grants of Awards under the Plan, nor does a grant
of Awards guarantee future participation in the Plan, even if other Awards have
been granted repeatedly in the past. All decisions with respect to this Award or
future grants of any Awards, if any, will be at the sole discretion of the
Committee. The value of Employee’s Awards is an extraordinary item outside the
scope of Employee’s employment contract, if any. Employee’s Awards are not part
of normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end-of-service payments, bonuses, long-term service
awards, pension or retirement benefits (except as otherwise provided by the
terms of any U.S.-qualified retirement or pension plan maintained by the Company
or any of its Subsidiaries), or similar payments. By accepting the terms of this
Agreement, Employee further agrees to these same terms and conditions with
respect to any other Awards Employee received in any prior year under the Plan.
12. Recapitalization or Reorganization. Certain events affecting the Class A
Common Stock of the Company and mergers, consolidations and reorganizations
affecting the Company may affect the number or type of securities deliverable
upon exercise of the SAR or limit the remaining term over which the SAR may be
exercised.
13. General Restriction. In accordance with the terms of the Plan, the Company
may limit or suspend the exercisability of the SARs or the purchase or issuance
of SAR Shares thereunder under certain circumstances. Any delay caused thereby
shall in no way affect the date of termination of the SARs.
14. Amendment of This Agreement. The Board may at any time amend, suspend or
terminate the Plan; provided, however, that no amendment, suspension or
termination of the Plan or the SARs shall adversely affect in any material way
the SARs without the written consent of Employee.
15. Notices. Notices hereunder shall be in writing, and if to the Company, may
be delivered personally to the Compensation Department or such other party as
designated by the Company or mailed to its principal office at 10400 Fernwood
Road, Bethesda, Maryland 20817, addressed to the attention of the SAR
Administrator (Department 935.40), and if to Employee, may be delivered
personally or mailed to Employee at his or her address on the records of the
Company. The Company may also, in its sole discretion, decide to deliver any
documents related to Employee’s current or future participation in the Plan,
this Award, any SAR Shares, or any other Company-related documents by electronic
means. By accepting this Award, whether electronically or otherwise, Employee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company, including
but not limited to the use of electronic signatures or click-through electronic
acceptance of terms and conditions. To the extent Employee has been provided
with a copy of this Agreement, the Plan, or any other documents relating to this
Award in a language other than English, the English language documents will
prevail in case of any ambiguities or divergences as a result of translation.
16. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company and, to the
extent provided in paragraph 9 above and in the Plan, to the personal
representatives, legatees and heirs of Employee.
17. No Effect on Employment. Nothing contained in this Agreement shall be
construed to limit or restrict the right of the Company to terminate Employee's
employment at any time, with or without cause, or to increase or decrease
Employee's compensation from the rate of compensation in existence at the time
this Agreement is executed, subject to applicable law.
18. Additional (Non-U.S.) Terms and Conditions. Notwithstanding the foregoing
terms and conditions of this Award, Employee acknowledges that applicable law
(including but not limited to rules or regulations governing securities, foreign
ownership, foreign exchange, tax, labor or other matters of any jurisdiction in
which Employee may be residing or working at the time of grant of or while
holding this Award or any SARs) may prevent or restrict the issuance of SAR
Shares under this





--------------------------------------------------------------------------------





Award or any SARs, and neither the Company nor any Subsidiary or affiliate
assumes any liability in relation to this Award or any SARs or SAR Shares in
such case. Moreover, the Company reserves the right to impose other
requirements, including additional terms and conditions, on Employee’s
participation in the Plan, this Award, the SARs and corresponding SAR Shares,
and any other award or SAR Shares acquired under the Plan, or take any other
action (including forfeiture of Awards or SAR Shares or the forced sale thereof)
without liability, if the Company determines it is necessary or advisable in
order to comply with applicable law or to facilitate the administration of the
Plan. Employee agrees to sign any additional agreements or undertakings that the
Company requires to accomplish the foregoing. Employee also acknowledges that
applicable law may subject Employee to additional procedural or regulatory
requirements that Employee is and will be solely responsible for and must
fulfill. Employee further understands and agrees that, unless otherwise
permitted by the Company, any cross-border transfer proceeds received upon the
sale of SAR Shares must be made through a locally authorized financial
institution or registered foreign exchange agency and may require Employee to
provide to such entity certain information regarding the transaction. Moreover,
Employee understands and agrees that the future value of the underlying SAR
Shares is unknown and cannot be predicted with certainty and may decrease in
value. Employee understands that neither the Company nor any Subsidiary or
affiliate is responsible for any foreign exchange fluctuation between local
currency and the United States Dollar or the selection by the Company or any
Subsidiary or affiliate in its sole discretion of an applicable foreign currency
exchange rate that may affect the value of the Award (or the calculation of
income or Tax-Related Items thereunder). Any additional requirements,
restrictions, or terms and conditions as described in this paragraph 18 or other
applicable disclosures may be set forth in, but are not limited to, the
Company’s Policies for Global Compliance of Equity Compensation Awards or any
other agreement or addendum that may be provided to Employee. Furthermore,
Employee acknowledges that the applicable laws of the country in which Employee
is residing or working at the time of grant, vesting and settlement of the Award
or the sale of Common Shares received pursuant to the Award (including any rules
or regulations governing securities, foreign exchange, tax, labor, or other
matters) may subject Employee to procedural or regulatory requirements. Employee
agrees that Employee will be solely responsible for compliance with such
requirements and will hold the Company and any of its affiliates harmless for
any non-compliance with such requirements. Such requirements may be outlined in
but are not limited to the Country-Specific Addendum (the “Addendum”) attached
hereto, which forms part of and should be read in conjunction with this
Agreement. Notwithstanding any provision herein, Employee’s participation in the
Plan shall be subject to any applicable special terms and conditions or
disclosures as set forth in the Addendum. Employee hereby agrees not to bring
any claims against the Company or any of its affiliates for any penalties or
other adverse consequences to Employee as a result of non-compliance with these
laws/rules. Employee also understands that if Employee works, resides, moves to,
or otherwise is or becomes subject to applicable law or Company policies of
another jurisdiction at any time, certain country-specific notices, disclaimers,
and/or terms and conditions may apply to Employee from the Award Date, unless
otherwise determined by the Company in its sole discretion.
19. Governing Law. To the extent not preempted by U.S. Federal law, this
Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of Maryland, without giving effect to
principles of conflicts of law. For purposes of litigating any dispute that may
arise directly or indirectly from this Agreement, the parties hereby submit and
consent to the exclusive jurisdiction of the State of Maryland and agree that
any such litigation shall be conducted only in the courts of Maryland or the
federal courts of the United States located in Maryland and no other courts.
20. Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
21. Entire Agreement. The Plan and this Agreement (including any exhibit,
appendix or addendum hereto) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Employee with respect to the subject matter hereof.
22. Agreement Severable. In the event that any provision of this Agreement is
held illegal or invalid, the provision will be severable from, and the
illegality or invalidity of the provision will not be construed to have any
effect on, the remaining provisions of this Agreement.
23. Counterparts. This Agreement may be executed in one or more counterparts,
including by way of any electronic signature, subject to applicable law, each of
which will be deemed an original and all of which together will constitute one
instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Award Date.





--------------------------------------------------------------------------------





 
 
 
MARRIOTT INTERNATIONAL, INC.
 
EMPLOYEE
davidrodriguezsignature2.jpg [davidrodriguezsignature2.jpg]
 
 
 
 
<<PARTICIPANT NAME>>
Executive Vice President and Global Chief Human Resources Officer
 
 Signed Electronically 








--------------------------------------------------------------------------------





Country-Specific Addendum


This Addendum includes additional country-specific notices, disclaimers, and/or
terms and conditions that apply to individuals who work or reside in the
countries listed below and that may be material to Employee’s participation in
the Plan. Such notices, disclaimers, and/or terms and conditions may also apply,
from the Award Date, if Employee moves to or otherwise is or becomes subject to
the applicable laws or company policies of the country listed. Furthermore,
Employee acknowledges that the applicable laws of the country in which Employee
is residing or working at the time of grant, vesting and settlement of the Award
or the sale of Common Shares received pursuant to the Award (including any rules
or regulations governing securities, foreign exchange, tax, labor, or other
matters) may subject Employee to procedural or regulatory requirements. Employee
agrees that Employee will be solely responsible for compliance with such
requirements and will hold the Company and any of its affiliates harmless for
any non-compliance with such requirements. Employee hereby agrees not to bring
any claims against the Company or any of its affiliates for any penalties or
other adverse consequences to Employee as a result of non-compliance with these
laws/rules. In addition, because foreign exchange regulations and other local
laws are subject to frequent change, Employee is advised to seek advice from his
own personal legal and tax advisor prior to accepting or settling an Award or
holding or selling SAR Shares acquired under the Plan. The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding Employee’s acceptance of the Award or participation in
the Plan. Unless otherwise noted below, capitalized terms shall have the same
meaning assigned to them under the Plan or the Agreement. This Addendum forms
part of the Agreement and should be read in conjunction with the Agreement and
the Plan.


Securities Law Notice: Unless otherwise noted, neither the Company nor the SAR
Shares are registered with any local stock exchange or under the control of any
local securities regulator outside the United States. The Agreement (of which
this Addendum is a part), the Plan, and any other communications or materials
that you may receive regarding participation in the Plan do not constitute
advertising or an offering of securities outside the United States, and the
issuance of securities described in any Plan-related documents is not intended
for public offering or circulation in your jurisdiction.




 
 
Hong Kong
Securities Law Notice
The Award and any SAR Shares issued upon exercise do not constitute a public
offering of securities under Hong Kong law and are available only to employees
of the Company and its affiliates. The Plan, the Agreement, including this
Addendum, and other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable companies and securities legislation
in Hong Kong and have not been registered with or authorized by any regulatory
authority in Hong Kong, including the Securities and Futures Commission. This
Plan, the Agreement, and the incidental communication materials are intended
only for the personal use of each eligible Employee and not for distribution to
any other persons. You are advised to exercise caution in relation to the offer.
If you have any questions about any of the contents of the Plan, the Agreement,
including this Addendum, or other incidental communication materials, you should
obtain independent professional advice.
 
 
 
 






--------------------------------------------------------------------------------





United Kingdom
Settlement
Notwithstanding any discretion in the Plan or the Agreement to the contrary,
settlement of the Award shall be in Common Shares and not, in whole or in part,
in the form of cash.


Withholding of Tax
The following supplements paragraph 6 of the Agreement: If payment or
withholding of the Tax-Related Items is not made within ninety (90) days of the
end of the UK tax year in which the event giving rise to the Tax-Related Items
occurs (the “Due Date”) or such other period specified in Section 222(1)(c) of
the Income Tax (Earnings and Pensions) Act 2003, the amount of any uncollected
Tax-Related Items will constitute a loan owed by Employee to the employer,
effective on the Due Date. Employee agrees that the loan will bear interest at
the then-current Official Rate of Her Majesty’s Revenue and Customs (“HMRC”), it
will be immediately due and repayable, and the Company or the employer may
recover it at any time thereafter by any of the means referred to paragraph 6 of
the Agreement. Notwithstanding the foregoing, if Employee is a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities Exchange Act of 1934, as amended), Employee will not be eligible
for such a loan to cover the Tax-Related Items. In the event that Employee is a
director or executive officer and the Tax-Related Items are not collected from
or paid by Employee by the Due Date, the amount of any uncollected Tax-Related
Items will constitute a benefit to Employee on which additional income tax and
national insurance contributions will be payable. Employee will be responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime.


HMRC National Insurance Contributions
The following supplements paragraph 6 of the Agreement: Employee agrees that:


(a) Tax-Related Items within paragraph 6 of the Agreement shall include any
secondary class 1 (employer) National Insurance Contributions that:
(i) any employer (or former employer) of Employee is liable to pay (or
reasonably believes it is liable to pay); and
(ii) may be lawfully recovered from Employee; and


(b) if required to do so by the Company (at any time when the relevant election
can be made) Employee shall:
(i) make a joint election (with the employer or former employer) in the form
provided by the Company to transfer to Employee the whole or any part of the
employer’s liability that falls within paragraph 6 of the Agreement; and
(ii) enter into arrangements required by HMRC (or any other tax authority) to
secure the payment of the transferred liability.
 
 








